Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 09/26/2022 is acknowledged.  The traversal is on the ground(s) that that claims 9 and 15 have been amended to include limitations found in claim 1, namely, "entering the lowest power state advertised to host device after a predetermined period of time". Thus, all claims now include the same species distinguishing feature.
Based on the Applicant’s amendment to claims 9 and 15, the restriction requirement as set forth in the Office action mailed on 07/27/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/US2018/060752, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. PCT/US2018/060752 (or Application No. 15/878,735, upon which this PCT Application claims priority to) does not provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for at least independent claims 1, 9, and 15, with respect to the claimed functionality of receiving a request from a host device to enter into the lowest power state advertised to the host device, after a predetermined period of time, flushing data from the at least one volatile memory device to the at least one non-volatile memory device, wherein the predetermined period of time is greater than 0.1 seconds, and entering the lowest power state advertised to the host device.
Accordingly, claims 1-20 are not entitled to the benefit of the prior application(s).

Drawings
Figure 4 is objected to under 37 CFR 1.83(a) because it fails to show the functional and structural details of the depicted components as described in the specification, but merely shows boxes.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: non-volatile memory means (in claims 15, 18 and 20) and volatile memory means (in claims 15 and 18).
There is no recited functional language performed by the above-indicated claim limitations.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
the controller configured to: receive a request from a host device to enter into the lowest power state advertised to the host device; after a predetermined period of time, flush data from the at least one volatile memory device to the at least one non-volatile memory device, wherein the predetermined period of time is greater than 0.1 seconds; and cause the data storage device to enter the lowest power state advertised to the host device (claim 1);
the controller configured to: present a power state descriptor table to a host device; receive a request from the host device to enter into a lowest power state presented to the host device; after a predetermined period of time, flush data from the at least one volatile memory device to the at least one non-volatile memory device, wherein the predetermined period of time is greater than 0.1 seconds; and cause the data storage device to enter the lowest power state advertised to the host device after the predetermined period of time; and dynamically change the power state description table (claim 9); and
the controller is configured to: extend latency advertised to a host device; receive a request from the host device to enter into a lowest power state presented to the host device; after a predetermined period of time, flush data from the volatile memory means to the non-volatile memory means, wherein the predetermined period of time is greater than 0.1 seconds; and enter into the lowest power state advertised to the host device after the predetermined period of time (claim 15).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation the predetermined period of time is between about 1 second and about 10 seconds. The specification (paragraphs 00100 and 00108) merely repeats this claim language. Accordingly, the scope of the claim unclear, thus, indefinite because the metes and bounds of the claim cannot be determined. One of ordinary skill in the art would not know “about” how much (e.g. second(s), milli second(s)) before and after 1 second and 10 seconds, accordingly, the range starts and/or stops.
Claim 12 recites the limitation " the maximum power" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 13, being dependent on claim 12, is rejected based on the same ground of rejection.
For the purpose of examination, it is assumed that claim 12 depends on claim 10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US Patent Appl. Pub. No. 2020/0201417 in view of Applicants Admitted Prior Art (AAPA).
Regarding claim 1, Park discloses data storage device (FIG(s) 1-6), comprising:
at least one non-volatile memory device (FIG. 1, 112A-N, paragraph 0016, lines 5-7, paragraph 0018, lines 1-3);
at least one volatile memory device (FIG. 1, 112A-N, paragraph 0016, lines 5-7, paragraph 0018, lines 1-3);
a timer (inherently discloses – the expiration of the idle state optimization time must necessarily be measured by a timer; paragraph 0015, lines 27-30, paragraph 0026, lines 15-19, paragraph 0046, lines 9-13); and
a controller (FIG. 1, 115 including power state transition management component 113) coupled to the timer, the at least one non-volatile memory device, and the at least one volatile memory device (FIG. 1, paragraph 0015, lines 18-30, paragraph 0026), the controller configured to:
receive a request from a host device to enter into the lowest power state (paragraph 0025, lines 5-17, paragraph 0046, lines 4-6, paragraph 0047, lines 11-14);
after a predetermined period of time, flush data from the at least one volatile memory device to the at least one non-volatile memory device, wherein the predetermined period of time is greater than 0.1 seconds (paragraph 0015, lines 18-30, paragraph 0026, lines 1-6, lines 15-19, paragraph 0035, lines 2-7, paragraph 0042, lines 1-6, paragraph 0046, lines 1-15, paragraph 0047, lines 14-20); and
cause the data storage device to enter the lowest power state (paragraph 0015, lines 27-30, paragraph 0026, lines 15-19).
Park does not specifically sate the lowest power state being advertised to the host device. However, Park discloses the host system 120 utilizing an NVM Express (NVMe) interface for communication with the memory components (paragraph 0017, lines 19-27).
AAPA teaches utilizing the NVM Express protocol for advertising the storage device power states to the host responsive to host command, and using the returned/advertised values to properly set the exit latency and power consumption power target for each power state (specification, paragraph 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above-described functionality, as suggested by the AAPA with the device disclosed by Park in order to implement the lowest power state being advertised to the host device. One of ordinary skill in the art would be motivated to do so in order to properly set the exit latency and power consumption power target for the lowest power state.
Regarding claim 2, Park further discloses the data storage device, wherein the predetermined period of time is greater than 1 second (paragraph 0046, lines 13-15).
Regarding claim 3, Park further discloses the data storage device, wherein the predetermined period of time is between about 1 second and about 10 seconds (paragraph 0046, lines 13-15).
Regarding claim 5, Park further discloses the data storage device, wherein after receiving the request and prior to completion of the predetermined period of time, the at least one volatile memory device is configured to remain in retention mode (paragraph 0011, lines 3-9, paragraph 0014, lines 1-12, paragraph 0015, lines 14-30, paragraph 0026, lines 1-6, paragraph 0042, lines 1-6, paragraph 0046, lines 1-13, paragraph 0047, lines 11-20).
Regarding claim 6, Park Further discloses the data storage device, wherein the at least one volatile memory device comprises SRAM (paragraph 0018, lines 1-3, lines 14-20).
Regarding claim 7, Park further discloses the data storage device, wherein the at least one non-volatile memory device comprises NAND (paragraph 0018, lines 1-4).
Allowable Subject Matter
Claims 9-11 and 14-20 are allowed.
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 9, prior art fails to disclose or suggest dynamically changing the power state description table presented to the host device in combination with all remaining claim elements.
Regarding claim 15, the prior art fails to disclose or suggest extending the latency advertised to the host device in combination with all remaining claim elements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN STOYNOV whose telephone number is (571)272-4236. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFAN STOYNOV/           Primary Examiner, Art Unit 2186